As filed with the Securities and Exchange Commission on October 22, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CENTURY ALUMINUM COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3070826 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) Century Aluminum Company Building A, Suite 200 2511 Garden Road Monterey, California (831) 642-9300 (Address of Principal Executive Offices) (Zip Code) CENTURY ALUMINUM COMPANY AMENDED AND RESTATED 1 (Full title of the plan) William J. Leatherberry, Esq.
